UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811 - 08270 RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS , SUITE 2801 SEATTLE, WA 98101 MELODIE B. ZAKALUK RAINIER INVESTMENT MANAGEMENT, LLC , SUITE 2801 SEATTLE, WA 98101 (800) 248-6314 Date of fiscal year end: March 31 Date of reporting period:June 30, 2015 Item 1. Schedule of Investments. Rainier Large Cap Equity Fund Schedule of Investments June 30, 2015 (Unaudited) COMMON STOCKS (100.0%) Shares Value CONSUMER DISCRETIONARY (17.9%) Dollar General Corp. $ Harman International Industries, Inc. NIKE, Inc. Cl. B Royal Caribbean Cruises Ltd.*^ The Home Depot, Inc. The Priceline Group, Inc.* The Walt Disney Co. Ulta Salon Cosmetics & Fragrance, Inc.* V.F. Corp. Yum! Brands, Inc. Total Consumer Discretionary CONSUMER STAPLES (9.9%) Church & Dwight Co., Inc. Constellation Brands, Inc. Cl. A Costco Wholesale Corp. CVS Health Corp. Monster Beverage Corp.* The Estee Lauder Companies, Inc. Cl. A Total Consumer Staples ENERGY (6.6%) Anadarko Petroleum Corp. Devon Energy Corp. EOG Resources, Inc. Schlumberger Ltd.^ Total Energy FINANCIALS (15.6%) Affiliated Managers Group, Inc.* American Tower Corp. Arthur J Gallagher & Co. BlackRock, Inc. CBRE Group, Inc. Cl. A* Citigroup, Inc. CME Group, Inc. McGraw Hill Financial, Inc. The Charles Schwab Corp. Total Financials HEALTH CARE (18.1%) Alexion Pharmaceuticals, Inc.* Allergan plc*^ Biogen, Inc.* Celgene Corp.* Cerner Corp.* Cigna Corp. McKesson Corp. Regeneron Pharmaceuticals, Inc.* Shire plc - ADR^ The Cooper Cos., Inc. Total Health Care Shares Value INDUSTRIALS (6.3%) Canadian Pacific Railway Ltd.^ $ Delta Air Lines, Inc. FedEx Corp. Union Pacific Corp. Verisk Analytics, Inc. Cl. A* Total Industrials INFORMATION TECHNOLOGY (23.0%) Apple, Inc. Facebook, Inc. Cl. A* FleetCor Technologies, Inc.* Google, Inc. Cl. A* MasterCard, Inc. Cl. A Micron Technology, Inc.* Microsoft Corp. NXP Semiconductors NV*^ salesforce.com, Inc.* Visa, Inc. Cl. A Workday, Inc. Cl. A* Total Information Technology MATERIALS (2.6%) The Sherwin-Williams Co. Total Materials TOTAL COMMON STOCKS (Cost $166,554,625) $ SHORT TERM INVESTMENT (0.5%) MONEY MARKET MUTUAL FUND (0.5%) First American Government Obligations Fund 0.010%** TOTAL SHORT TERM INVESTMENT (Cost $1,127,104) $ TOTAL INVESTMENTS (100.5%) (Cost $167,681,729) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-0.5%) ) TOTAL NET ASSETS (100.0%) $ ADR - American Depository Receipt * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at June 30, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Mid Cap Equity Fund Schedule of Investments June 30, 2015 (Unaudited) COMMON STOCKS (97.6%) Shares Value CONSUMER DISCRETIONARY (20.6%) BJ's Restaurants, Inc. * $ BorgWarner, Inc. Brunswick Corp. Burlington Stores, Inc. * Carter's, Inc. Chipotle Mexican Grill, Inc. * Dollar Tree, Inc. * DSW, Inc. Cl. A Foot Locker, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. Cl. A Lions Gate Entertainment Corp. ^ Live Nation Entertainment, Inc. * Marriott International, Inc. Cl. A Mohawk Industries, Inc. * Penske Automotive Group, Inc. Polaris Industries, Inc. Signet Jewelers Ltd. ^ Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. * Yum! Brands, Inc. Total Consumer Discretionary CONSUMER STAPLES (3.9%) The Hain Celestial Group, Inc. * The Kroger Co. Tyson Foods, Inc. Cl. A Total Consumer Staples ENERGY (3.6%) Concho Resources, Inc. * Devon Energy Corp. PDC Energy, Inc. * Total Energy FINANCIALS (18.6%) Affiliated Managers Group, Inc. * Ameriprise Financial, Inc. Bank of the Ozarks, Inc. CBRE Group, Inc. Cl. A * Corporate Office Properties Trust E*TRADE Financial Corp. * Highwoods Properties, Inc. Jones Lang LaSalle, Inc. LaSalle Hotel Properties Lazard Ltd. Cl. A ^ Northern Trust Corp. PrivateBancorp, Inc. Raymond James Financial, Inc. SEI Investments Co. Shares Value FINANCIALS (18.6%)(Continued) Signature Bank * $ Strategic Hotels & Resorts, Inc. * Stifel Financial Corp. * SVB Financial Group * Total Financials HEALTH CARE (15.7%) Acadia Healthcare Co., Inc. * Akorn, Inc. * Alkermes plc *^ Cerner Corp. * Endo International plc *^ Envision Healthcare Holdings, Inc. * Illumina, Inc. * Incyte Corp. * Intercept Pharmaceuticals, Inc. * Jazz Pharmaceuticals plc *^ Medivation, Inc. * MEDNAX, Inc.* Perrigo Co. plc ^ The Cooper Cos., Inc. Universal Health Services, Inc. Cl. B. Zoetis, Inc. Total Health Care INDUSTRIALS (12.8%) A.O. Smith Corp. Air Lease Corp. Carlisle Cos, Inc. Ingersoll-Rand plc ^ JetBlue Airways Corp. * Lennox International, Inc. Old Dominion Freight Line, Inc. * Oshkosh Corp. Owens Corning Quanta Services, Inc. * Snap-On, Inc. Southwest Airlines Co. The Toro Co. United Rentals, Inc. * Waste Connections, Inc. Total Industrials INFORMATION TECHNOLOGY (19.2%) Amphenol Corp. Cl. A Avago Technologies Ltd. Belden, Inc. Cadence Design Systems, Inc. * CoStar Group, Inc. * Euronet Worldwide, Inc. * FireEye, Inc. * FleetCor Technologies, Inc. * Fortinet, Inc. * Gartner, Inc. * HomeAway, Inc. * Lam Research Corp. NetSuite, Inc. * Shares Value INFORMATION TECHNOLOGY (19.2%)(Continued) NXP Semiconductors NV *^ $ ON Semiconductor Corp. * Palo Alto Networks, Inc. * ServiceNow, Inc. * Skyworks Solutions, Inc. Total System Services, Inc. Tyler Technologies, Inc.* Yelp, Inc. * Total Information Technology MATERIALS (2.6%) Eagle Materials, Inc. Martin Marietta Materials, Inc. The Sherwin-Williams Co. Total Materials UTILITIES (0.6%) American Water Works Co., Inc. Total Utilities TOTAL COMMON STOCKS (Cost $575,244,795) $ SHORT TERM INVESTMENT (1.4%) MONEY MARKET MUTUAL FUND (1.4%) First American Government Obligations Fund 0.010%** TOTAL SHORT TERM INVESTMENT (Cost $10,113,364) $ TOTAL INVESTMENTS (99.0%) (Cost $585,358,159) $ OTHER ASSETS IN EXCESS OF LIABILITIES (1.0%) TOTAL NET ASSETS (100.0%) $ * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at June 30, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Small/Mid Cap Equity Fund Schedule of Investments June 30, 2015 (Unaudited) COMMON STOCKS (99.5%) Shares Value CONSUMER DISCRETIONARY (20.1%) BJ's Restaurants, Inc. * $ BorgWarner, Inc. Brunswick Corp. Burlington Stores, Inc. * Carter's, Inc. Columbia Sportswear Co. Dollar Tree, Inc. * DSW, Inc. Cl. A Fiesta Restaurant Group, Inc. * Foot Locker, Inc. G-III Apparel Group Ltd. * Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. Cl. A Lions Gate Entertainment Corp. ^ Live Nation Entertainment, Inc. * Mohawk Industries, Inc. * Penske Automotive Group, Inc. Red Robin Gourmet Burgers, Inc. * Signet Jewelers Ltd. ^ Skechers USA, Inc. Cl. A * Ulta Salon Cosmetics & Fragrance, Inc. * Total Consumer Discretionary CONSUMER STAPLES (3.5%) Casey's General Stores, Inc. The Hain Celestial Group, Inc. * Tyson Foods, Inc. Cl. A Total Consumer Staples ENERGY (2.1%) PDC Energy, Inc. * Total Energy FINANCIALS (18.4%) Affiliated Managers Group, Inc. * Bank of the Ozarks, Inc. Cathay General Bancorp CBRE Group, Inc. Cl. A * Corporate Office Properties Trust CubeSmart E*TRADE Financial Corp. * Hudson Pacific Properties, Inc. Jones Lang LaSalle, Inc. LaSalle Hotel Properties Lazard Ltd. Cl. A ^ Pinnacle Financial Partners, Inc. PrivateBancorp, Inc. Raymond James Financial, Inc. SEI Investments Co. Shares Value FINANCIALS (18.4%) (Continued) Signature Bank * $ Stifel Financial Corp. * Strategic Hotels & Resorts, Inc. * Western Alliance Bancorp * Total Financials HEALTH CARE (18.0%) Acadia Healthcare Co., Inc. * Akorn, Inc. * Alkermes plc *^ AMN Healthcare Services, Inc. * Endo International plc *^ Envision Healthcare Holdings, Inc. * Incyte Corp. * Intercept Pharmaceuticals, Inc. * Isis Pharmaceuticals, Inc. * Jazz Pharmaceuticals plc *^ Medivation, Inc. * MEDNAX, Inc. * Natus Medical, Inc. * Perrigo Co. plc ^ The Cooper Cos., Inc. Universal Health Services, Inc. Cl. B. VCA Antech, Inc. * Total Health Care INDUSTRIALS (12.8%) A.O. Smith Corp. Air Lease Corp. Apogee Enterprises, Inc. Astronics Corp. * Carlisle Cos, Inc. Comfort Systems USA, Inc. Covenant Transportation Group, Inc. Cl. A * Interface, Inc. JetBlue Airways Corp. * Lennox International, Inc. Oshkosh Corp. Owens Corning Quanta Services, Inc. * Snap-On, Inc. Southwest Airlines Co. Steelcase, Inc. Cl. A The Toro Co. United Rentals, Inc. * Waste Connections, Inc. Total Industrials INFORMATION TECHNOLOGY (20.3%) Avago Technologies Ltd. Belden, Inc. Cadence Design Systems, Inc. * CoStar Group, Inc. * Cray, Inc. * CyberArk Software Ltd. *^ Envestnet, Inc. * Shares Value INFORMATION TECHNOLOGY (20.3%)(Continued) Euronet Worldwide, Inc. * $ FleetCor Technologies, Inc. * Fortinet, Inc. * Gartner, Inc. * HomeAway, Inc. * Intersil Corp. Cl. A Lam Research Corp. NetSuite, Inc. * NXP Semiconductors NV *^ ON Semiconductor Corp. * Palo Alto Networks, Inc. * Proofpoint, Inc. * ServiceNow, Inc. * Skyworks Solutions, Inc. Total System Services, Inc. Tyler Technologies, Inc. * WebMD Health Corp.* Total Information Technology MATERIALS (3.4%) Eagle Materials, Inc. Headwaters, Inc. * Martin Marietta Materials, Inc. Minerals Technologies, Inc. Total Materials TELECOMMUNICATIONS SERVICES (0.5%) RingCentral, Inc. Cl. A * Total Telecommunications Services UTILITIES (0.4%) American Water Works Co., Inc. Total Utilities TOTAL COMMON STOCKS (Cost $776,098,003) $ SHORT-TERM INVESTMENT (0.4%) MONEY MARKET MUTUAL FUND (0.4%) First American Government Obligations Fund 0.010%** TOTAL SHORT-TERM INVESTMENT (Cost $4,242,993) $ TOTAL INVESTMENTS (99.9%) (Cost $780,340,996) $ OTHER ASSETS IN EXCESS OF LIABILITIES (0.1%) TOTAL NET ASSETS (100.0%) $ * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at June 30, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Intermediate Fixed Income Fund Schedule of Investments June 30, 2015 (Unaudited) Principal Amount Value DEBT SECURITIES (98.4%) CORPORATE BONDS (61.8%) AUTO COMPONENTS (1.3%) Magna International, Inc. ^ 3.625%, 06/15/2024 $ $ Total Auto Components BANKS (19.5%) Bank of America Corp. 5.650%, 05/01/2018 Comerica, Inc. 2.125%, 05/23/2019 Royal Bank of Canada ^ 2.150%, 03/15/2019 The Bank of Nova Scotia ^ 2.050%, 10/30/2018 The Bear Stearns & Co., Inc. 5.550%, 01/22/2017 Wachovia Corp. 5.625%, 10/15/2016 Westpac Banking Corp. ^ 2.000%, 08/14/2017 Total Banks BEVERAGES (1.5%) Coca-Cola Femsa S.A.B. de C.V. ^ 2.375%, 11/26/2018 Total Beverages CAPITAL MARKETS (8.6%) Ameriprise Financial, Inc. 3.700%, 10/15/2024 BlackRock, Inc. 5.000%, 12/10/2019 Morgan Stanley 4.750%, 03/22/2017 The Goldman Sachs Group, Inc.: 5.950%, 01/18/2018 7.500%, 02/15/2019 Total Capital Markets COMMUNICATIONS EQUIPMENT (1.4%) Cisco Systems, Inc. 4.450%, 01/15/2020 Total Communications Equipment CONSUMER FINANCE (5.9%) American Express Co. 7.000%, 03/19/2018 American Honda Finance Corp. 2.125%, 10/10/2018 Principal Amount Value CONSUMER FINANCE (5.9%)(continued) Toyota Motor Credit Corp. 3.300%, 01/12/2022 $ $ Total Consumer Finance DIVERSIFIED FINANCIAL SERVICES (2.9%) General Electric Capital Corp. 5.625%, 09/15/2017 Total Diversified Financial Services FOOD PRODUCTS (1.2%) Archer-Daniels-Midland Co. 4.479%, 03/01/2021 Total Food Products HEALTH CARE EQUIPMENT & SUPPLIES (0.2%) Medtronic, Inc. 2.750%, 04/01/2023 Total Health Care Equipment & Supplies HEALTH CARE PROVIDERS & SERVICES (0.9%) UnitedHealth Group, Inc. 6.000%, 02/15/2018 Total Health Care Providers & Services INSURANCE (2.0%) The Travelers Cos., Inc. 5.900%, 06/02/2019 Total Insurance MEDIA (2.1%) Comcast Corp. 3.375%, 02/15/2025 Total Media OIL, GAS & CONSUMABLE FUELS (3.9%) Shell International Finance BV ^ 4.375%, 03/25/2020 Statoil ASA ^ 3.125%, 08/17/2017 Total Capital SA ^ 4.450%, 06/24/2020 Total Oil, Gas & Consumable Fuels PHARMACEUTICALS (1.8%) AstraZeneca plc ^ 1.950%, 09/18/2019 GlaxoSmithKline Capital, Inc. 2.800%, 03/18/2023 Sanofi ^ 1.250%, 04/10/2018 Total Pharmaceuticals REAL ESTATE (1.4%) Simon Property Group LP 3.375%, 10/01/2024 Total Real Estate Principal Amount Value SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT (2.0%) Texas Instruments, Inc. 2.750%, 03/12/2021 $ $ Xilinx, Inc. 3.000%, 03/15/2021 Total Semiconductors & Semiconductor Equipment TECHNOLOGY HARDWARE, STORAGE & PERIPHERALS (2.9%) Hewlett-Packard Co. 3.000%, 09/15/2016 Total Technology, Hardware, Storage & Peripherals UTILITIES (2.3%) Southern California Edison Co. 3.875%, 06/01/2021 Total Utilities TOTAL CORPORATE BONDS (Cost $40,121,687) $ U.S. TREASURY NOTES (36.6%) 0.375%, 03/31/2016 0.500%, 02/28/2017 1.000%, 02/15/2018 1.375%, 02/29/2020 1.750%, 02/28/2022 2.000%, 02/15/2025 TOTAL U.S. TREASURY NOTES (Cost $24,674,616) $ TOTAL DEBT SECURITIES (Cost $64,796,303) $ Shares SHORT-TERM INVESTMENT (1.7%) MONEY MARKET MUTUAL FUND (1.7%) First American Government Obligations Fund 0.010%* TOTAL SHORT-TERM INVESTMENT (Cost $1,140,723) $ TOTAL INVESTMENTS (100.1%) (Cost $65,937,026) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-0.1%) ) TOTAL NET ASSETS (100.0%) $ * Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at June 30, 2015, was as follows**: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier High Yield Fund Schedule of Investments June 30, 2015 (Unaudited) Principal Amount Value DEBT SECURITIES (94.8%) ASSET-BACKED SECURITIES (0.9%) SERVICES (0.9%) US Airways 2013-1 Class B Pass Through Trust Series 2013-1, 5.375%, 05/15/2023 $ $ TOTAL ASSET-BACKED SECURITIES (Cost $483,453) CORPORATE BONDS (93.9%) AUTOMOTIVE (4.7%) Dana Holding Corp. 5.500%, 12/15/2024 MPG Holdco I Inc. 7.375%, 10/15/2022 Techniplas LLC 10.000%, 05/01/2020* (Acquired 04/24/2015, Cost $1,000,000) Tenneco, Inc. 6.875%, 12/15/2020 The Goodyear Tire & Rubber Co. 7.000%, 05/15/2022 Total Automotive BANKING (2.1%) Deutsche Bank AG^ 7.500%, 12/29/2049 Royal Bank of Scotland Group plc^ 6.000%, 12/19/2023 Total Banking BASIC INDUSTRY (13.8%) Cascades, Inc.^ 5.750%, 07/15/2023* (Acquired 05/12/2015, Cost $248,750) Consolidated Energy Financial SA^ 6.750%, 10/15/2019* (Acquired 10/02/2014 and 02/10/2015, Cost $730,209) Domtar Corp. 10.750%, 06/01/2017 Evolution Escrow Issuer LLC 7.500%, 03/15/2022* (Acquired 03/11/2015, Cost $250,906) FMG Resources^ 9.750%, 03/01/2022* (Acquired 04/22/2015, Cost $244,098) Griffon Corp. 5.250%, 03/01/2022 Hexion U.S. Finance Corp. 6.625%, 04/15/2020 Kissner Milling Co. Ltd.^ 7.250%, 06/01/2019* (Acquired 05/15/2014, Cost $1,000,000) Principal Amount Value BASIC INDUSTRY (13.8%) (continued) Masco Corp. 5.850%, 03/15/2017 $ $ PetroLogistics LP / PetroLogistics Finance Corp. 6.250%, 04/01/2020 TRI Pointe Holdings, Inc. 5.875%, 06/15/2024 Total Basic Industry CAPITAL GOODS (6.2%) Bombardier, Inc.:^ 6.125%, 01/15/2023* (Acquired 02/19/2015, Cost $478,309) 7.500%, 03/15/2025* (Acquired 02/27/2015, Cost $250,000) Crown Americas LLC / Crown Americas Capital Corp. III 6.250%, 02/01/2021 General Cable Corp. 5.750%, 10/01/2022 PaperWorks Finance LLC 9.500%, 08/15/2019* (Acquired 06/03/2015, Cost $990,100) SPX Corp. 6.875%, 09/01/2017 Waterjet Holdings, Inc. 7.625%, 02/01/2020* (Acquired 01/24/2014, Cost $609,923) Total Capital Goods CONSUMER CYCLICAL (2.1%) First Cash Financial Services, Inc. 6.750%, 04/01/2021 Midas Intermediate Holdco II LLC / Midas Intermediate Holdco II Finance, Inc. 7.875%, 10/01/2022* (Acquired 04/02/2015, Cost $147,563) Serta Simmons Holdings LLC 8.125%, 10/01/2020* (Acquired 09/19/2012, Cost $250,000) Wolverine World Wide, Inc. 6.125%, 10/15/2020 Total Consumer Cyclical CONSUMER NON-CYCLICAL (3.9%) Dean Foods Co. 6.500%, 03/15/2023* (Acquired 02/20/2015, Cost $503,944) Family Tree Escrow LLC 5.750%, 03/01/2023* (Acquired 02/06/2015, Cost $250,000) JBS USA LLC / JBS USA Finance Corp. 7.250%, 06/01/2021* (Acquired 09/13/2013, Cost $94,525) Netflix, Inc. 5.750%, 03/01/2024 Sirius XM Radio, Inc. 5.375%, 04/15/2025* (Acquired 03/03/2015, Cost $500,000) Principal Amount Value CONSUMER NON-CYCLICAL (3.9%) (continued) Vector Group Ltd. 7.750%, 02/15/2021 $ $ Total Consumer Non-Cyclical ENERGY (19.2%) Access Midstream Partners LP / ACMP Finance Corp. 4.875%, 05/15/2023 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000%, 05/20/2022 Antero Resources Corp. 5.625%, 06/01/2023* (Acquired 03/03/2015, Cost $500,000) Calumet Specialty Products Partners LP 6.500%, 04/15/2021 Chesapeake Energy Corp. 6.625%, 08/15/2020 Ferrellgas LP / Ferrellgas Finance Corp. 6.750%, 06/15/2023* (Acquired 06/02/2015, Cost $200,000) Hilcorp Energy I LP / Hilcorp Finance Co. 5.750%, 10/01/2025* (Acquired 05/20/2015, Cost $500,000) Hornbeck Offshore Services, Inc. 5.875%, 04/01/2020 Parker Drilling Co. 7.500%, 08/01/2020 Plains Exploration & Production Co. 6.750%, 02/01/2022 Regency Energy Partners LP 5.500%, 04/15/2023 Sabine Pass LNG LP: 6.500%, 11/01/2020 6.250%, 03/15/2022 Shelf Drilling Holdings Ltd.^ 8.625%, 11/01/2018* (Acquired10/10/2012, Cost $1,000,000) SM Energy Co. 6.500%, 11/15/2021 Tesoro Corp. 5.375%, 10/01/2022 Transocean, Inc.:^ 2.500%, 10/15/2017 6.000%, 03/15/2018 Total Energy FINANCIAL SERVICES (15.1%) Aircastle Ltd.:^ 5.125%, 03/15/2021 5.500%, 02/15/2022 Alliance Data Systems Corp. 6.375%, 04/01/2020* (Acquired 03/22/2012 and 12/13/2012, Cost $254,972) Credit Acceptance Corp. 7.375%, 03/15/2023* (Acquired 03/25/2015, Cost $498,125) Principal Amount Value FINANCIAL SERVICES (15.1%) (continued) International Lease Finance Corp.: 6.250%, 05/15/2019 $ $ 8.250%, 12/15/2020 Jefferies Finance LLC / JFIN Co-Issuer Corp.: 7.375%, 04/01/2020* (Acquired 03/19/2013, Cost $1,009,101) 7.500%, 04/15/2021* (Acquired 10/08/2014, Cost $1,000,000) JPMorgan Chase & Co. 6.000%, 12/29/2049 Navient Corp. 5.500%, 01/25/2023 NewStar Financial, Inc. 7.250%, 05/01/2020* (Acquired 04/17/2015, Cost $1,000,000) Ocwen Financial Corp. 7.125%, 05/15/2019* (Acquired 05/07/2014, Cost $500,000) Total Financial Services HEALTH CARE (1.7%) HealthSouth Corp. 7.750%, 09/15/2022 Par Pharmaceutical Cos., Inc. 7.375%, 10/15/2020 Total Health Care MEDIA (3.2%) Cablevision Systems Corp. 8.625%, 09/15/2017 CCO Holdings LLC / CCO Holdings Capital Corp. 7.375%, 06/01/2020 Cenveo Corp. 6.000%, 08/01/2019* (Acquired 06/19/2014, 11/06/2014 and 02/17/2015, Cost $726,298) Nielsen Finance LLC / Nielsen Finance Co. 5.000%, 04/15/2022* (Acquired 03/28/2014 and 06/23/2014, Cost $500,856) Total Media SERVICES (5.9%) Ashtead Capital, Inc. 5.625%, 10/01/2024* (Acquired 09/10/2014, Cost $200,000) ATS Automation Tooling Systems, Inc.^ 6.500%, 06/15/2023* (Acquired 06/12/2015, Cost $250,000) Cinemark USA, Inc. 4.875%, 06/01/2023 DigitalGlobe, Inc. 5.250%, 02/01/2021* (Acquired 01/25/2013 and 12/22/2014, Cost $582,353) Iron Mountain, Inc. 7.750%, 10/01/2019 MGM Resorts International 7.750%, 03/15/2022 Principal Amount Value SERVICES (5.9%) (continued) United Rentals North America, Inc. 5.750%, 11/15/2024 $ $ Total Services TECHNOLOGY & ELECTRONICS (6.7%) Advanced Micro Devices, Inc. 7.750%, 08/01/2020 Amkor Technology, Inc. 6.625%, 06/01/2021 Brightstar Corp. 7.250%, 08/01/2018* (Acquired 07/26/2013, Cost $989,730) CommScope Holding Co., Inc. 6.000%, 06/15/2025* (Acquired 05/28/2015, Cost $500,000) Nokia Corp.^ 5.375%, 05/15/2019 Zebra Technologies Corp. 7.250%, 10/15/2022* (Acquired 02/06/2015, Cost $267,121) Total Technology & Electronics TELECOMMUNICATION SERVICES (8.2%) Cable One, Inc. 5.750%, 06/15/2022* (Acquired 06/03/2015, Cost $250,000) CenturyLink, Inc. 5.625%, 04/01/2020 Frontier Communications Corp.: 8.500%, 04/15/2020 9.250%, 07/01/2021 6.875%, 01/15/2025 GCI, Inc. 6.750%, 06/01/2021 Intelsat Jackson Holdings SA^ 7.250%, 10/15/2020 Level 3 Communications, Inc. 5.750%, 12/01/2022 Sprint Capital Corp. 6.875%, 11/15/2028 T-Mobile USA, Inc.: 6.250%, 04/01/2021 6.500%, 01/15/2024 Windstream Corp.: 7.875%, 11/01/2017 7.500%, 06/01/2022 Zayo Group LLC 10.125%, 07/01/2020 Total Telecommunication Services UTILITIES (1.1%) NRG Energy, Inc.: 6.250%, 07/15/2022 6.625%, 03/15/2023 The AES Corp. 7.375%, 07/01/2021 Total Utilities TOTAL CORPORATE BONDS (Cost $51,007,713) $ TOTAL DEBT SECURITIES (Cost $51,491,166) $ COMMON STOCKS (0.1%) Shares Value ENERGY (0.1%) Calumet Specialty Products Partners LP Total Energy TOTAL COMMON STOCKS (Cost $52,548) $ SHORT-TERM INVESTMENT (3.7%) MONEY MARKET MUTAL FUND (3.7%) First American Government Obligations Fund 0.010%** TOTAL SHORT-TERM INVESTMENT (Cost $2,057,017) $ TOTAL INVESTMENTS (98.6%) (Cost $53,600,731) $ OTHER ASSETS IN EXCESS OF LIABILITIES (1.4%) TOTAL NET ASSETS (100.0%) $ * Security exempt from registration under Regulation D of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified buyers. At June 30, 2015, the value of these securities totaled $18,266,719 or 33.3% of the Fund's net assets. ** Rate quoted is seven-day yield period end. ^ U.S. Dollar denominated foreign security. Securities are classified based on the Bank of America Merrill Lynch U.S. High Yield Master II Index. The cost basis of investment for federal income tax purposes at June 30, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier International Discovery Fund Schedule of Investments June 30, 2015 (Unaudited) Shares Value COMMON STOCKS (93.3%) AUSTRALIA (0.7%) Domino's Pizza Enterprises Ltd. $ Total Australia AUSTRIA (1.1%) AMS AG Wienerberger AG Total Austria BELGIUM (1.0%) Melexis NV Total Belgium BRAZIL (1.4%) Lojas Renner SA Raia Drogasil SA Total Brazil CANADA (5.4%) Canadian Apartment Properties Dollarama, Inc. Linamar Corp. Raging River Exploration, Inc.* Whitecap Resources, Inc. Total Canada CHINA (4.5%) CAR, Inc.* China Biologic Products, Inc.* CT Environmental Group Ltd. Jintian Pharmaceutical Group Ltd. Sunny Optical Technology Group Co. Ltd. Xinyi Solar Holdings Ltd. Total China DENMARK (3.4%) DSV A/S Pandora A/S Royal Unibrew A/S Total Denmark FINLAND (1.5%) Huhtamaki OYJ Metsa Board OYJ Total Finland FRANCE (5.6%) Eurofins Scientific SA Ingenico SA Orpea Shares Value FRANCE (5.6%) (continued) Teleperformance $ Total France GERMANY (7.3%) Dialog Semiconductor plc* Norma Group SE Rheinmetall AG Sixt SE Stroeer Media SE* United Internet AG Wirecard AG Zalando SE* Total Germany HONG KONG (3.0%) Samsonite International SA Techtronic Industries Co. Total Hong Kong INDIA (1.8%) Aurobindo Pharma Ltd. Yes Bank Ltd. Total India INDONESIA (0.6%) Kalbe Farma Tbk PT Total Indonesia IRELAND (1.4%) Greencore Group plc Smurfit Kappa Group plc Total Ireland ISRAEL (1.2%) CyberArk Software Ltd.* SolarEdge Technologies, Inc.* Total Israel ITALY (3.8%) Banca Generali SpA Brembo SpA Prysmian SpA Salvatore Ferragamo SpA Total Italy JAPAN (20.4%) Alps Electric Co. Ltd. Asahi Intecc Co. Ltd. Calbee, Inc. COOKPAD, Inc. Ezaki Glico Co. Ltd. GMO Payment Gateway, Inc. Harmonic Drive Systems, Inc. Hitachi Metals Ltd. Hoshizaki Electric Co. Ltd. Shares Value JAPAN (20.4%) (continued) Kansai Paint Co. Ltd. $ Kose Corp. M3, Inc. MonotaRO Co. Ltd. Pigeon Corp. Seria Co. Ltd. Suruga Bank Ltd. Tsuruha Holdings, Inc. Zenkoku Hosho Co. Ltd. Total Japan NETHERLANDS (3.7%) Euronext NV Koninklijke Wessanen NV USG People NV Total Netherlands PHILIPPINES (1.3%) Universal Robina Corp. Total Philippines SOUTH AFRICA (0.7%) Mr. Price Group Ltd. Total South Africa SPAIN (1.7%) Bankinter SA NH Hotel Group SA* Total Spain SWEDEN (2.4%) Avanza Bank Holding AB Hexpol AB Total Sweden SWITZERLAND (2.8%) U-Blox AG Vontobel Holding AG Total Switzerland TAIWAN (4.6%) Advantech Co. Ltd. Eclat Textile Co. Ltd. Makalot Industrial Co. Ltd. PChome Online, Inc. Poya Co. Ltd. Total Taiwan THAILAND (0.7%) Bumrungrad Hosptial PCL Bumrungrad Hospital PCL - NVDR Total Thailand Shares Value UNITED KINGDOM (11.3%) Ashtead Group plc $ Close Brothers Group plc Crest Nicholson Holdings plc Essentra plc Hays plc Just Eat plc* OneSavings Bank plc Pets at Home Group plc St. James's Place plc Ted Baker plc Virgin Money Holdings plc* Total United Kingdom TOTAL COMMON STOCKS (Cost $42,577,500) $ SHORT-TERM INVESTMENTS (5.6%) MONEY MARKET MUTUAL FUNDS (5.6%) First American Government Obligations Fund 0.010%** First American Treasury Obligations Fund 0.000%** TOTAL SHORT-TERM INVESTMENTS (Cost $3,126,249) $ TOTAL INVESTMENTS (98.9%) (Cost $45,703,749) $ OTHER ASSETS IN EXCESS OF LIABILITIES (1.1%) TOTAL NET ASSETS (100.0%) $ Sector Diversification Percentage Consumer Discretionary % Information Technology % Financials % Consumer Staples % Industrials % Health Care % Materials % Energy % Utilities % Total Portfolio % Short-Term Investments and Other Assets in Excess of Liabilities % Total Net Assets % NVDR - Non-Voting Depository Receipt * Non-income producing security. ** Rate quoted is seven-day yield at period end. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at June 30, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Large Cap Growth Equity Fund Schedule of Investments June 30, 2015 (Unaudited) COMMON STOCKS (100.0%) Shares Value CONSUMER DISCRETIONARY (26.4%) Dollar General Corp. $ Harman International Industries, Inc. Royal Caribbean Cruises Ltd. *^ The Home Depot, Inc. The Priceline Group, Inc. * 31 The Walt Disney Co. Ulta Salon Cosmetics & Fragrance, Inc. * V.F. Corp. Yum! Brands, Inc. Total Consumer Discretionary CONSUMER STAPLES (7.1%) Constellation Brands, Inc. Cl. A Costco Wholesale Corp. The Estee Lauder Companies, Inc. Cl. A Total Consumer Staples FINANCIALS (6.6%) Affiliated Managers Group, Inc. * CME Group, Inc. McGraw Hill Financial, Inc. Total Financials HEALTH CARE (23.0%) Alexion Pharmaceuticals, Inc. * Allergan plc *^ Biogen, Inc. * 90 Cigna Corp. McKesson Corp. Regeneron Pharmaceuticals, Inc. * 82 Shire plc - ADR^ Total Health Care INDUSTRIALS (5.1%) Delta Air Lines, Inc. FedEx Corp. Total Industrials INFORMATION TECHNOLOGY (29.3%) Apple, Inc. Facebook, Inc. Cl. A * Google,Inc. Cl. A * 72 LinkedIn Corp. Cl. A * NXP Semiconductors NV *^ Palo Alto Networks, Inc. * Visa, Inc. Cl. A Workday, Inc. Cl. A * Total Information Technology MATERIALS (2.5%) The Sherwin-Williams Co. Total Materials TOTAL COMMON STOCKS (Cost $1,155,383) $ SHORT-TERM INVESTMENT (0.7%) Shares Value MONEY MARKET MUTUAL FUND (0.7%) First American Government Obligations Fund 0.010%** $ TOTAL SHORT-TERM INVESTMENT (Cost $9,265) $ TOTAL INVESTMENTS (100.7%) (Cost $1,164,648) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-0.7%) ) TOTAL NET ASSETS (100.0%) $ ADR - American Depository Receipt * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at June 30, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Fair Value of Financial Instruments at June 30, 2015 The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy. Level 1 - Unadjusted quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, current yields, credit quality, prepayment speeds for mortgage-related securities, collateral for asset-backed securities, foreign security indices, foreign exchange rate, fair value estimates for foreign securities, changes in benchmark securities indices and interest rates). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). Equity securities that are traded on a national securities exchange are valued at the last reported sale price on the exchange where it is primarily traded. To the extent these securities have market quotes from active markets, they are classified as Level 1. The Trustees have retained an independent fair value pricing service to assist in valuing foreign securities held by the International Discovery Fund on a daily basis and fixed income holdings in the Intermediate Fixed Income and High Yield Funds on certain bond market holidays. The pricing service monitors the market daily for significant movement and systematically applies a fair value adjustment factor to foreign securities when certain criteria are met.When adjustment factors are used, these valuations are categorized as Level 2. Debt securities held by the Funds are valued by the Funds' pricing vendors, which utilize an evaluated pricing methodology. Evaluated pricing is a technique used to value fixed-income securities without relying exclusively on quoted prices, that also draws on market participant assumptions including quoted prices for similar assets, benchmark yield curves and other observable inputs. These are categorized as Level 2. In the event that prices are not available from a pricing service, the Adviser's Pricing Committee will determine a price in accordance with the Security Valuation Policy. If a fair valuation is utilized, these are categorized as Level 3. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments based on the major classification in the Schedules of Investments as of June 30, 2015: Rainier Large Cap Equity Fund Level 1 Level 2 Level 3 Total Equity Common Stock $ $
